Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 12/22/2020.
Claims 1-19 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to "A non-transient computer readable storage medium…".  Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (see MPEP 211.01), the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (see, e.g., In re Nuitjen, Fed. Cir. Sept. 20, 2007) (slip. Op. at 18) ("A transitory, propagating signal ... is not a process, machine, manufacture, or composition of matter. Thus, such a signal cannot be patentable subject matter.")

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad et al. (US 2019/0174322 A1) in view of Peng et al. (CN 109495907 A).
Regarding claim 1, Deviprasad discloses a method for network slicing, comprising: 
determining a service keyword of a service intention after receiving the service intention from a user ([0016]-[0018]:  The intent-based interface may be implemented as a graphical user interface in which a user (e.g., user 185) may interactively indicate a service request for use of network resources included in network 130…the graphical user interface may allow the user to express an intent using natural language and/or selectable terms, phraseologies, or statements. The service request may include natural language and/or a business/service description based on higher language constructs that declares the user's intent but does not designate the way for execution.  The service interface device 115 includes logic that comprises an intent expression model. For example, the intent expression model may include an expression that indicates what the user wants to do, or an expression that indicates an expected final state or service state to be produced and maintained. The intent expression model may include an object or an element that indicates a network resource and service in the network (e.g., a node, a connection, a service flow, etc.) ; 
converting the service intention into a network request according to the service keyword of the service intention on the basis of a pre-established mapping model, wherein, the network request comprises at least one network requirement index ([0019]:  service interface device 115 includes logic that translates the service request, which may be an intent-based service request, to network level requirement information. For example, service interface device 115 may include logic that uses mapping lookups to translate and/or resolve the service request into prescriptive information.  [0022]:  the prescriptive information may indicate various parameters such as, for example, type of service (e.g., video streaming, Internet access, etc.), amount of bandwidth, level of reliability, latency, redundancy, priority, type of network, and/or other network-level requirement information); 
determining a set of network slicing configuration parameters according to the network request and current network environment state on the basis of a network slicing model (fig. 5, [0019]:  the prescriptive information may include parameters and parameter values pertaining to a service and/or network resources. The prescriptive information may be translated relative to one or multiple technologies (e.g., 4G, 5G, etc.). The prescriptive information may be used by deployment device 125 to generate a candidate network slice deployment); and
performing a network slicing according to the set of network slicing configuration parameters ([0024]:  Deployment device 125 may generate network slice deployment layout descriptors corresponding to a network slice deployment layout selected to fulfill the service request. Deployment device 125 may provide the network slice deployment layout descriptors to service orchestrator device 135 for use and/or execution in the provisioning of the network slice deployment layout pertaining to the service request).
However, Deviprasad does not disclose wherein the network slicing model is a deep neural network model for determining network slicing configuration parameters according to a network request and a network environment state.
In an analogous art, Peng discloses wherein the network slicing model is a deep neural network model for determining network slicing configuration parameters according to a network request and a network environment state (pg.2, [0001]-[0003]:  Determining an intent, performing a slice setting according to a type to which the intent belongs and a requirement of each intent to network performance; the slice setting includes setting a scenario corresponding to the slice and a threshold requirement of the slice for each network indicator. Pg. 3, [0007]:  performing the resource optimization process in the slice comprises: determining the resource allocation adjustment strategy in the slice by using the deep reinforcement learning: inputting the current networking mode and resource allocation of the slice into the current deep neural network model, and using the slice feedback service Quality of service and resource utilization efficiency, determining a resource allocation adjustment strategy within a slice, and performing reconfiguration of resources within the slice).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad to comprise “wherein the network slicing model is a deep neural network model for determining network slicing configuration parameters according to a network request and a network environment state” taught by Peng.
One of ordinary skilled in the art would have been motivated because it would have enabled for determining an intent, and performing a slice setting for a slice according to a type of the intent and network performance requirements indicated by the intent (Peng, pg. 2, [0001]). 

Regarding claim 3, Deviprasad-Peng discloses the method according to claim 1, wherein, converting the service intention into a network request comprises: determining at least one network requirement index corresponding to the service keyword of the service intention on the basis of the mapping model; and converting the service intention into the network request according to the at least one network requirement index corresponding to the service keyword of the service intention (Deviprasad, [0019]:  service interface device 115 includes logic that translates the service request, which may be an intent-based service request, to network level requirement information. For example, service interface device 115 may include logic that uses mapping lookups to translate and/or resolve the service request into prescriptive information.  [0022]:  the prescriptive information may indicate various parameters such as, for example, type of service (e.g., video streaming, Internet access, etc.), amount of bandwidth, level of reliability, latency, redundancy, priority, type of network, and/or other network-level requirement information).

Regarding claim 5, Deviprasad-Peng discloses the method according to claim 3, wherein, converting the service intention into the network request according to the at least one network requirement index corresponding to the service keyword of the service intention comprises: packaging the at least one network requirement index into a network request based on a pre-configured format (Deviprasad, [0048]:  Service interface device 115 translates the service request and generates prescriptive information 312. For example, the prescriptive information may include parameters, parameter values, and/or other network level requirement information pertaining to a network service corresponding to the service request. By way of further example, the prescriptive information may indicate reliability (e.g., redundancy or not, where redundancy is needed (e.g., core network, RAN, or both, cloud, etc.)), latency, bandwidth, bitrate, throughput, and/or other requirements (e.g., SLA metrics, etc.). The prescriptive information may include different sets of the prescriptive information based on different technologies. For example, the prescriptive information indicative of the requested network service provisioned via a 5G network may be different compared to the prescriptive information indicative of the requested network service provisioned via a 4G network and/or another network technology).

Regarding claim 6, Deviprasad-Peng discloses the method according to claim 1, wherein, determining a set of network slicing configuration parameters according to the network request and current network environment state on the basis of a network slicing model comprises: selecting, by the network slicing model, a set of network slicing configuration parameters corresponding to a network slicing strategy with a maximum reward value from a pre-established network slicing strategy library according to the network request and the current network environment state (Deviprasad, [0024]:  deployment device 125 includes a network device comprising logic calculates a candidate network slice deployment layout that satisfies the network level requirements of a service request. According to an exemplary embodiment, deployment device 125 uses the network resource and capability information and service request requirements as a basis to calculate the candidate network slice deployment layout. According to an exemplary embodiment, deployment device 125 includes logic that calculates a cost associated with a candidate network resource and/or a candidate network slice deployment layout, which is used as a basis to optimally use available network resources.  [0050]:  deployment device 125 may rank multiple candidate network slice deployment layouts based on expression (1). According to another exemplary embodiment, when multiple candidate network slice deployment layouts are not generated, a ranking process may be omitted. Deployment device 125 may select a candidate network slice deployment layout that yields the best or optimal value of C).

Regarding claims 18 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Claims 2, 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Peng, as applied to claim 1, in further view of Peng et al. (herein after Peng II, CN 110198237 A). 
Regarding claim 2, Deviprasad-Peng discloses the method according to claim 1.
However, Deviprasad-Peng does not disclose wherein, determining a service keyword of a service intention comprises: performing a word segmentation on the service intention through a word segmentation tool to obtain at least one word contained in the service intention; and determining the service keyword of the service intention from a pre-established candidate keyword library according to the at least one word through a keyword extraction algorithm.
In an analogous art, Peng II discloses wherein, determining a service keyword of a service intention comprises: performing a word segmentation on the service intention through a word segmentation tool to obtain at least one word contained in the service intention; and determining the service keyword of the service intention from a pre-established candidate keyword library according to the at least one word through a keyword extraction algorithm (pg. 6, [0003]-[0005]:  the intent of the user input can be a natural language expression, or it can be an intent to select and consist of system preset keywords. If the user's input intention is a natural language expression, then natural language processing techniques (such as named entity name recognition methods) are needed to extract keywords related to the four network elements of service type, performance indicator, desired state, and space-time constraint.  The network knowledge base stores a series of vocabulary names related to the key elements of the network according to the wireless intent language model. When the wireless network receives the external input intention described in the natural language, it will use the Named Entity Recognition (NER) method in the natural language processing technology, such as BiLSTM-CRF, IDCNN-CRF, FudanNLP, etc., through the language. The natural language processing process such as word segmentation, and dictionary query finds the vocabulary in the original sentence that is consistent or related to the pre-stored vocabulary in the network knowledge base as the graphical representation keyword, and according to the tag name of the key elements in the model (such as business type and resource). The distribution plan and the like label add the extracted intent keyword to the tag category corresponding to the network key element in the wireless intent language model).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng to comprise “wherein, determining a service keyword of a service intention comprises: performing a word segmentation on the service intention through a word segmentation tool to obtain at least one word contained in the service intention; and determining the service keyword of the service intention from a pre-established candidate keyword library according to the at least one word through a keyword extraction algorithm” taught by Peng II.
One of ordinary skilled in the art would have been motivated because it would have enabled for extracting intent keywords and forming a radio access network configuration policy that matches the optimization target (Peng II, pg. 7, [0002]). 

Regarding claim 4, Deviprasad-Peng discloses the method according to claim 3.
However, Deviprasad-Peng does not disclose wherein, the mapping model is a pre-established mapping table of service keywords and network requirement indexes; wherein, determining at least one network requirement index corresponding to the service keyword of the service intention on the basis of the mapping model comprises: determining the at least one network requirement index corresponding to the service keyword of the service intention according to the mapping table.
In an analogous art, Peng II discloses wherein, the mapping model is a pre-established mapping table of service keywords and network requirement indexes; wherein, determining at least one network requirement index corresponding to the service keyword of the service intention on the basis of the mapping model comprises: determining the at least one network requirement index corresponding to the service keyword of the service intention according to the mapping table (pg. 6, [0003]-[0005]:  the intent of the user input can be a natural language expression, or it can be an intent to select and consist of system preset keywords. If the user's input intention is a natural language expression, then natural language processing techniques (such as named entity name recognition methods) are needed to extract keywords related to the four network elements of service type, performance indicator, desired state, and space-time constraint.  The network knowledge base stores a series of vocabulary names related to the key elements of the network according to the wireless intent language model.  pg. 6, [0002]:  the keyword descriptions of the four network elements related to service type, performance indicator, expected state and space-time constraint are extracted from the intention, and combined with the network. The experience of network history configuration stored in the knowledge base that is most relevant to the extracted keywords, and the output of structured intent statements covering key elements of the application layer, network control layer, and infrastructure layer related network).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng to comprise “wherein, the mapping model is a pre-established mapping table of service keywords and network requirement indexes; wherein, determining at least one network requirement index corresponding to the service keyword of the service intention on the basis of the mapping model comprises: determining the at least one network requirement index corresponding to the service keyword of the service intention according to the mapping table” taught by Peng II.
One of ordinary skilled in the art would have been motivated because it would have enabled for extracting intent keywords and forming a radio access network configuration policy that matches the optimization target (Peng II, pg. 7, [0002]). 

Regarding claim 7, Deviprasad-Peng discloses the method according to claim 6, wherein, the network slicing strategy library is established by: setting a network environment, a state space parameter and a network request structure (Deviprasad, [0030]:  service orchestrator device 135 may include logic that updates network resource device 120 regarding availability of network resources based on the current state of network resources in network 130 and provisioned network resources that support service requests. In this way, the network resource and capability information may be updated in real-time to allow deployment device 125 to calculate and select a network slice deployment layout that optimizes the use of network resources).
However, Deviprasad-Peng does not disclose wherein the network request structure comprises multidimensional information; setting an action space parameter; generating network slicing strategies for configuring network by combining a plurality of fine-grained strategies; recording a relationship of selection of a fine-grained strategy and amount of changes on each component of network performance index (NPI); setting reward parameters; determining a reward value of each network slicing strategy according to the reward parameters; and adding a network slicing strategy with a maximum reward value into the network slicing strategy library.
In an analogous art, Peng II discloses wherein the network request structure comprises multidimensional information; setting an action space parameter (pg. 6, [0004]:  expected state refers to the value level required by the wireless network key performance indicators or the user service experience state that the service scenario needs to meet, including maximizing , minimization and other target needs; time and space constraints refer to the specified service or business in the intention. Pg. 10, [0003]:  When the action space and state space values set in the deep reinforcement learning are continuous or high-dimensional discrete, an improved algorithm of deep reinforcement learning such as a dueling network or a deep deterministic policy gradient can be used); generating network slicing strategies for configuring network by combining a plurality of fine-grained strategies; recording a relationship of selection of a fine-grained strategy and amount of changes on each component of network performance index (NPI) (pg. 8,  [0003]:  In order to realize the transformation from application level intent to physical network configuration strategy, the network knowledge base stores the correspondence relationship of each network element of the wireless intent language model according to expert experience. Through the wireless intent language model, the external input intention of hiding the underlying complex network operations can be expressed in a declarative language, that is, the optimization target expression (as shown in Equation 1). The "Performance Indicator" element - KPI and "Desired Status" element -max corresponding to the required service type have been indicated. The physical object "network resource" actually configured by the "resource allocation" operation of the service can be used as an optimization object to join the formula (1a) together to form an optimization target by using a network knowledge base filled according to expert experience. Then the “network constraint” elements that need to be considered in the resource allocation process, such as the network resource capacity limit and other performance index thresholds in formulas (1b) and (1c), are the constraints of the optimization target, and form the service together with formula (1a). A structured intent statement of intent. Further, the optimization target can calculate an optimal solution set by numerical calculation, artificial intelligence, and the like, and the solution set is a physical parameter configuration scheme matched to the business intention); setting reward parameters; determining a reward value of each network slicing strategy according to the reward parameters; and adding a network slicing strategy with a maximum reward value into the network slicing strategy library (pg. 3, [0003]-[0004]:  The reward parameters fed back by the wireless network environment, based on the currently monitored real-time network parameters and the key performance level of the wireless network feedback, combined with the historical data in the experience player to generate the optimal wireless network configuration strategy in the current network environment).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng to comprise “wherein the network request structure comprises multidimensional information; setting an action space parameter; generating network slicing strategies for configuring network by combining a plurality of fine-grained strategies; recording a relationship of selection of a fine-grained strategy and amount of changes on each component of network performance index (NPI); setting reward parameters; determining a reward value of each network slicing strategy according to the reward parameters; and adding a network slicing strategy with a maximum reward value into the network slicing strategy library” taught by Peng II.
One of ordinary skilled in the art would have been motivated because it would have enabled for obtaining the intention target and performance requirement information according to a keyword mapping (Peng II, pg. 2, [0005]). 

Regarding claim 8, Deviprasad-Peng discloses the method according to claim 1.
However, Deviprasad-Peng does not disclose wherein, the deep neural network model is a Deep Deterministic Policy Gradient (DDPG) model.
In an analogous art, Peng II discloses wherein, the deep neural network model is a Deep Deterministic Policy Gradient (DDPG) model (pg. 10, [0003]:  an improved algorithm of deep reinforcement learning such as a dueling network or a deep deterministic policy gradient can be used).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng to comprise “wherein, the deep neural network model is a Deep Deterministic Policy Gradient (DDPG) model” taught by Peng II.
One of ordinary skilled in the art would have been motivated because it would have enabled for extracting intent keywords and forming a radio access network configuration policy that matches the optimization target (Peng II, pg. 7, [0002]). 

Regarding clam 9, Deviprasad-Peng-Peng II discloses the method according to claim 8, wherein, determining a set of network slicing configuration parameters according to the network request and current network environment state on the basis of a network slicing model comprises: selecting an action according to each of network slicing strategies and a current state characteristic respectively on the basis of the DDPG model (Peng II, pg. 10, [0003]:  When the action space and state space values set in the deep reinforcement learning are continuous or high-dimensional discrete, an improved algorithm of deep reinforcement learning such as a dueling network or a deep deterministic policy gradient can be used. A network configuration policy that satisfies the intent); determining a reward value when the action is selected under the state characteristic as a reward value corresponding to the each of the network slicing strategies; selecting a network slicing strategy corresponding to a maximum reward value from the network slicing strategies as a determined network slicing strategy (Peng II, pg. 3, [0003]-[0004]:  The reward parameters fed back by the wireless network environment, based on the currently monitored real-time network parameters and the key performance level of the wireless network feedback, combined with the historical data in the experience player to generate the optimal wireless network configuration strategy in the current network environment); and determining a set of network slicing configuration parameters corresponding to the determined network slicing strategy as a determined set of network slicing configuration parameters (Peng II, pg. 3, [0004]:  The physical parameter adjustment step specified by the optimization target is used as the configuration action of the intelligent body to be determined, and the key performance index value collected by the adjustment strategy is sent to the network as a configuration execution. The reward parameters fed back by the wireless network environment, based on the currently monitored real-time network parameters and the key performance level of the wireless network feedback, combined with the historical data in the experience player to generate the optimal wireless network configuration strategy in the current network environment). The same rationale applies as in claim 8.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Peng in view of Peng II, as applied to claim 8, in further view of Huang et al. (US 2020/0044909 A1). 
Regarding claim 10, Deviprasad-Peng-Peng II discloses the method according to claim 8.
However, Deviprasad-Peng-Peng II does not disclose determining a reward value when the action is selected under the state characteristic as a reward value corresponding to the each of the network slicing strategies comprises: determining the reward value based on a reward expectation on the selection of the action at by the network slicing strategy μ and the current state characteristic st, with reference to the following expression:  J β(μ)=∫ρβ(s t)Q μ(s t , a t)ds t   
wherein, Qμ(st, at) represents a reward expectation value corresponding to the action at.
In an analogous art, Huang discloses wherein, determining a reward value when the action is selected under the state characteristic as a reward value corresponding to the each of the network slicing strategies comprises: determining the reward value based on a reward expectation on the selection of the action at by the network slicing strategy μ and the current state characteristic st, with reference to the following expression:  J β(μ)=∫ρβ(s t)Q μ(s t , a t)ds t   
wherein, Qμ(st, at) represents a reward expectation value corresponding to the action at ([0002]:  The software agent selects Actions on the basis of environment States with the aim of maximizing the expected future Reward. [0068], [0076]:  A Value Function of a network slice may comprise an indication of cumulative expected Reward given the current State of the network slice and a policy applied by an instance of the Software Agent controlling the network slice, on the assumption that the instance of the Software Agent acts optimally according to the policy, that is selecting the Action that results in the highest expected sum of Reward.  n epsilon factor for an epsilon greedy algorithm is selected at step 408, allowing for calculation of a Value function V, and in some examples an Action-Value Function Q. As noted above, the Value Function V gives the expected sum of Reward for a system starting in State s and controlled by an Agent acting optimally; the Action-Value Function Q gives the expected sum of Reward for a system starting in State s and controlled by an Agent which first takes Action a and then acts optimally).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng-Peng II to comprise “wherein, determining a reward value when the action is selected under the state characteristic as a reward value corresponding to the each of the network slicing strategies comprises: determining the reward value based on a reward expectation on the selection of the action at by the network slicing strategy μ and the current state characteristic st, with reference to the following expression:  J β(μ)=∫ρβ(s t)Q μ(s t , a t)ds t   
wherein, Qμ(st, at) represents a reward expectation value corresponding to the action at” taught by Huang
One of ordinary skilled in the art would have been motivated because it would have enabled a training instance of the Software Agent to execute a Reinforcement Learning algorithm on the training network slice may comprise causing a training instance of the Software Agent to apply a policy of a Reinforcement Learning algorithm to the training network slice. (Huang, [0010]). 

 Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Peng in view of Peng II, as applied to claim 8, in further view of Kempf et al. (US 2020/0034493 A1) 
Regarding claim 11, Deviprasad-Peng-Peng II discloses the method according to claim 8, wherein, the DDPG model comprises an action network and an evaluation network (Peng, pg. 13, [0005]:  in combination with the current networking mode and resource allocation of the slice as a state variable of Deep Reinforcement Learning (DRL), input to a node supporting the training of the machine learning model, and the service level and resources fed back by the historical resource configuration scheme in the data collector Using efficiency, the output makes the current network resource utilization efficiency the best and the business service level is the best within the slice resource allocation adjustment strategy).
However, Deviprasad-Peng-Peng II does not disclose wherein the action network comprises five fully connected layers, a normalization layer, a regularization layer, and four activation layers; and the evaluation network comprises five fully connected layers, a normalization layer, and a regularization layer.
In analogous art, Kempf discloses wherein the action network comprises five fully connected layers, a normalization layer, a regularization layer, and four activation layers; and the evaluation network comprises five fully connected layers, a normalization layer, and a regularization layer ([0077]:  Each neural network layer 470 can operate or process the features or vectors, performing, for example, regularization (e.g., L2 and L1 regularization, Early stopping, etc.), normalization, and activation. As shown, in some embodiments, each neural network layer 470a, 470b, 470c, 470d includes a dense 472a, 472b, 472d, 472d, a batch normalization 474a, 474b, 472c, 474d, and a dropout 476a, 476b, 476d, 476d for deep learning. In some embodiments, a respective rectifier linear unit (ReLU) at the end of each layer 470a, 470b, 470c, 470d performs a ReLU activation function).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng-Peng II to comprise “wherein the action network comprises five fully connected layers, a normalization layer, a regularization layer, and four activation layers; and the evaluation network comprises five fully connected layers, a normalization layer, and a regularization layer” taught by Kempf.
One of ordinary skilled in the art would have been motivated because it would have enabled for predicting entities for results to a query into the database system (Kempf, [0018]). 

Claims 12-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Peng, as applied to claim 1, in further view of Peng et al. (herein after Peng III, CN 111277442 A). 
Regarding claim 12, Deviprasad-Peng discloses the method according to claim 1.
However, Deviprasad-Peng does not disclose further comprising: initializing a second deep neural network; determining a network slicing incompatible with the service intention; setting a threshold congestion entropy function for determining when to perform a slicing reconstruction; determining a joint congestion entropy according to the threshold congestion entropy function; and performing a reconstruction on the network slicing incompatible with the service intention on condition that the joint congestion entropy reaches a preset threshold.  
In analogous art, Peng III discloses further comprising: initializing a second deep neural network (Pg. 9, [0013]:  the network evaluation result parameters are sent to the intelligent orchestration module); determining a network slicing incompatible with the service intention (pg. 7, [0003]:  The conflict of intents is the incompatible behavior between the new intent and the intent being executed in the network due to their respective network configuration strategies in the network operation range, priority, operating network element parameters, wireless network resource scheduling, and execution lifetime. It is understandable that if a conflict is detected, the first network configuration strategy needs to be re-arranged at this time and a second network configuration strategy that meets the conflicting intention requirements is generated); setting a threshold congestion entropy function for determining when to perform a slicing reconstruction; determining a joint congestion entropy according to the threshold congestion entropy function; and performing a reconstruction on the network slicing incompatible with the service intention on condition that the joint congestion entropy reaches a preset threshold (pg. 9, [0011]-[0012]:  The effect evaluation module analyzes wireless network data, and uses artificial intelligence, big data and other technologies to predict and evaluate the effect of the current network configuration strategy implementation. Then predict and evaluate whether the current network configuration strategy implementation effect meets the intended needs. What needs to be pointed out here is whether the intended requirements are met, which specifically refers to whether there are situations including but not limited to the inconsistency of network performance indicators with the intended requirements after the execution of the network configuration strategy, and the network will fail. For example, after the implementation of the network configuration strategy, the network performance indicators are inconsistent with the intended requirements, which can be judged by whether the difference between the two exceeds the set threshold.  Pg. 9, [0013]:  If the network performance indicators are inconsistent with the intent requirements, the network fails, etc., the network evaluation result parameters are sent to the intelligent orchestration module, and the intent network configuration strategy is re-formulated and optimized and/or the network failure is repaired).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng to comprise “further comprising: initializing a second deep neural network; determining a network slicing incompatible with the service intention; setting a threshold congestion entropy function for determining when to perform a slicing reconstruction; determining a joint congestion entropy according to the threshold congestion entropy function; and performing a reconstruction on the network slicing incompatible with the service intention on condition that the joint congestion entropy reaches a preset threshold” taught by Peng III.
One of ordinary skilled in the art would have been motivated because it would have enabled for performing intent conflict detection according to a network configuration strategy, and generate a network configuration strategy that meets the conflicting intent requirements (pg. 2, [0002]). 

Regarding claim 13, Deviprasad-Peng-Peng III discloses the method according to claim 12, wherein, the second deep neural network is a Deep Neural Evolutionary Network (DNEN) (Peng III, pg. 6, [0011]:  artificial intelligence algorithms such as deep reinforcement learning can be used. The system status of the algorithm includes link status, key indicators, and available network resources. The system actions of the algorithm include network element parameter configuration, network resource allocation). The same rationale applies as in claim 12.  

Regarding claim 15, Deviprasad-Peng-Peng III discloses the method according to claim 12, wherein, determining a network slicing incompatible with the service intention comprises: obtaining a position and an observed state of the network slicing incompatible with the service intention (Peng III, pg. 3, [0015]:  The conflict resolution module is used to detect conflict of intents according to the first network configuration strategy, and generate a second network configuration strategy that meets the requirements of conflicting intents, where the conflict of intents is the new intent and the intent being executed in the network due to their respective network The configuration strategy has incompatible behaviors in the network operation range, priority, operation network element parameters, wireless network resource scheduling, and execution lifetime). The same rationale applies as in claim 12.

Regarding claim 17, Deviprasad-Peng-Peng III discloses the method according to claim 12, wherein, performing a reconstruction on the network slicing incompatible with the service intention on condition that the joint congestion entropy reaches a preset threshold comprises: determining a position of the network slicing incompatible with the service intention; inputting the position back to the deep neural network to perform a reconstruction on the network slicing incompatible with the service intention by the deep neural network (Peng III, pg. 9, [0013]:  If the network performance indicators are inconsistent with the intent requirements, the network fails, etc., the network evaluation result parameters are sent to the intelligent orchestration module, and the intent network configuration strategy is re-formulated and optimized and/or the network failure is repaired. Send the network evaluation result parameters to the intelligent orchestration module; otherwise, maintain the current network configuration strategy, complete the management of the wireless network, and notify the network operator of the intended execution status, and enter the next cycle of operation).  The same rationale applies as in claim 12.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deviprasad in view of Peng in view of Peng III, as applied to claim 13, in further view of Eder (US 2012/0316904 A1). 
Regarding claim 14, Deviprasad-Peng-Peng III discloses the method according to claim 13.
However, Deviprasad-Peng-Peng III does not disclose wherein, initializing a second deep neural network comprises: initializing a structure of the DNEN; determining an input-output relationship of the DNEN; encoding the DNEN network genome; generating an initial network ensemble; selecting a genome with higher constitution when a calculated optimal adaptability is less than a preset accuracy threshold, and generating continuously offspring by crossover and mutation until the calculated optimal adaptability is not less than the accuracy threshold.  
In analogous art, Eder discloses wherein, initializing a second deep neural network comprises: initializing a structure of the DNEN; determining an input-output relationship of the DNEN ([0109]:  One of the main reasons for the increase in their use is that they are effective in modeling relationships even when there are nonlinear relationships and interactions between independent variables. Neural networks consist of a number of processing elements (hereinafter, referred to as nodes) that send data to one another via connections. The strengths of the connections between the nodes are referred to as weights. A threshold node (710-THRESH) is a special class of input node (710-x) with a constant weight of 1 on the connection to a hidden node (720-x). Hidden nodes (720-x) create intermediate representations of the relationship between input data and the output values); encoding the DNEN network genome; generating an initial network ensemble; selecting a genome with higher constitution when a calculated optimal adaptability is less than a preset accuracy threshold, and generating continuously offspring by crossover and mutation until the calculated optimal adaptability is not less than the accuracy threshold ([0113]:  The software in a block 425 uses genetic algorithms to find solutions for the current error minimization problem by evolving a set of solutions toward the desired goal of having an error function value of zero. More specifically, the genetic algorithms in block 425 create and maintain a population of the software equivalent of DNA chromosomes (hereinafter, chromosomes) that "evolve" toward the specified goal by using selective crossover and random mutation to generate new chromosomes. For this application, the chromosomes (see Table 22 below) encode the network weights.  Each individual "gene" represents a weight between two sets of nodes. The fitness of each chromosome in the population is evaluated by the proximity of the resulting solution to the expected objective function maximum (the maximum of the objective function corresponds to the minimum error level of the neural network). Selective crossover in a genetic algorithm gives a preference to the chromosomes (sets of weights) that are the most fit (e.g., have lowest error and highest objective function outputs)).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Deviprasad-Peng-Peng III to comprise “wherein, initializing a second deep neural network comprises: initializing a structure of the DNEN; determining an input-output relationship of the DNEN; encoding the DNEN network genome; generating an initial network ensemble; selecting a genome with higher constitution when a calculated optimal adaptability is less than a preset accuracy threshold, and generating continuously offspring by crossover and mutation until the calculated optimal adaptability is not less than the accuracy threshold” taught by Eder.
One of ordinary skilled in the art would have been motivated because it would have enabled by using genetic algorithms to find the weights that reduce the error function to an acceptable level before optimizing the network using the backpropagation algorithm to determine the "best fit (Eder, [0113]). 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Aijaz, US 2017/0318468 A1: Radio Resource Slicing in a Radio Access Network. 
Sciancalepore et al., US 2018/0317133 A1: Method and System for Network Slice Allocation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446